         Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Eric Lopez, is a task force officer on the Federal Bureau of Investigation’s
Joint Terrorism Task Force assigned to the Des Moines, Iowa field office. In my duties as a task
force officer, I investigate crimes affecting the national security of the United States. Among other
areas, I have received training in FISA standard minimization procedures, National Security
Letters, Foreign Intelligence Surveillance Act Management System, FBI records management, and
discovery for law enforcement. I have been a law enforcement agent for over ten years and have
investigated hundreds of offenses. Currently, I am tasked with investigating criminal activity in
and around the Capitol grounds on January 6, 2021. As a Task Force Officer, I am authorized by
law or by a Government agency to engage in or supervise the prevention, detention, investigation,
or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
                                                 1
           Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including the defendants at issue below.

       Your affiant received a tip regarding the presence and involvement of DEBORAH
SANDOVAL and her son, SALVADOR SANDOVAL JR, at the U.S. Capitol on January 6, 2021.
Your affiant thus began an investigation.

        Your affiant interviewed Witness 1, who has known DEBORAH SANDOVAL for more
than 10 years and routinely communicates with her via Social Media Platform 1. 1 Your affiant
reviewed conversations between Witness 1 and DEBORAH SANDOVAL. On these messages,
prior to January 6, 2021, DEBORAH SANDOVAL stated that she intended to travel to
Washington, D.C. on January 5 and to return on January 7. She also stated that “This is history in
the making Saving America.” After January 6, DEBORAH SANDOVAL sent pictures of herself
outside the United States Capitol during the riots. Your affiant has included one here:




       DEBORAH SANDOVAL also messaged a video that your affiant recognized to be taken
from inside the Capitol Crypt. DEBORAH SANDOVAL did not identify herself in the Crypt video
and her own face was not visible. The video shows dozens of individuals, however, draped in
Trump flags and wearing Trump hats, helmets, and gasmasks. At least one individual has a
bullhorn.



1
  Your affiant reviewed the social media profile Witness 1 attributed to DEBORAH SANDOVAL. In addition to
obvious indicia such as the name of the profile (“Deborah Sandoval”), your affiant observed further indicia that the
social media profile does, in fact, belong to DEBORAH SANDOVAL. The profile has existed for numerous years
and has hundreds of photos. DEBORAH SANDOVAL, SALVADOR SANDOVAL JR, and other family members
appear repeatedly in these photos at holiday gatherings, vacations, and other events.
                                                         2
         Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 3 of 7




       To confirm that DEBORAH SANDOVAL herself filmed this video inside the Capitol
Crypt, your affiant reviewed closed circuit television (CCTV) taken from the Capitol Crypt on
January 6, 2021. Your affiant compared the video footage shared by DEBORAH SANDOVAL
and the CCTV and was able to identify DEBORAH SANDOVAL as being inside the Capitol
Crypt.

       On the CCTV, DEBORAL SANDOVAL holds her phone in her hand while walking about,
which is consistent with an individual filming the location. The movements of the individual on
the CCTV perfectly mirror the movements of the individual filming the video shared by
DEBORAH SANDOVAL with Witness 1. Further, the clothing worn by the individual seen on
the CCTV is consistent with pictures from just outside the Capitol that DEBORAH SANDOVAL
shared with Witness 1. As shown above, the shared photo and the CCTV show a short, heavyset
female wrapped tightly in an American flag with a dark winter hat, a sweatshirt with white writing
on the chest underneath a hooded jacket. Your affiant has included a screen shot of the CCTV
here:




       Your affiant has compared the pictures shared by DEBORAH SANDOVAL via Social
Media Platform 1, other photos publicly available on the profile page associated with DEBORAH
SANDOVAL on Social Media Platform 1 and a driver’s license photo of DEBORAH
SANDOVAL. The images are consistent. Based on the above set of facts, your affiant believes he
has established probable cause showing that DEBORAH SANDOVAL committed the federal
offenses further detailed below and was unlawfully inside the Capitol during the riots of January
6, 2021.

       According to Witness 1, DEBORAH SANDOVAL was accompanied by her son,
SALVADOR SANDOVAL JR., at the riots on January 6, 2021. This information has been
corroborated by further video evidence.

         Your affiant received a tip from Witness 2 that SALVADOR SANDOVAL JR was present
at the riots. Witness 2 provided a video that IT had received from SALVADOR SANDOVAL JR
via Social Media Platform 2. To confirm that the video was in fact from SALVADOR
                                                3
         Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 4 of 7




SANDOVAL, your affiant requested subscriber information from Social Media Platform 2. Social
Media Platform 2 provided the date of creation for the account (October 18, 2015), email
associated with the account (salvadors.sandoval@yahoo.com) and phone number associated with
the account. Your affiant examined Department of Correction calling records and was able to
confirm that SALVADOR SANDOVAL JR was using the same phone number to contact a family
member who is currently incarcerated. In addition, Witness 1, who has known SALVADOR
SANDOVAL JR for over ten years, confirmed that the individual on the video is SALVADOR
SANDOVAL JR.

        The video is self-recorded and shows the defendant’s face in close proximity. Your affiant
has included screen shots of the video here:




       On the video, SALVADOR SANDOVAL JR states, “We're at the State Capitol, or the U.S.
Capitol.” In a second video clip, SALVADOR SANDOVAL JR states, “Got pepper sprayed in the
face and mouth…Got out cause I could hear a break, and there's still people inside." The video
then pans to the US Capitol Building where dozens of individuals are draped in Trump flags and
chanting “USA, USA, USA!” in front of the Rotunda entrance.

        To confirm that SALVADOR SANDOVAL JR did, in fact, enter the Capitol building as
he inferred in his video, your affiant reviewed CCTV footage from inside the rotunda within the
                                                4
         Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 5 of 7




US Capitol building itself. Your affiant identified SALVADOR SANDOVAL JR in this footage
by locating an individual who was dressed in the same attire (hooded grey sweatshirt, underneath
a black jacket), carried the same accessory (backpack with black straps), had the same hair style
(stringy dark hair falling onto his forehead) and the same facial hair (unkempt mustache and chin
hair). Your affiant has included a screen shot of SALVADOR SANDOVAL on CCTV here:




       This CCTV shows that SALVADOR SANDOVAL JR was not only inside the Capitol,
but was also engaged in assaulting law enforcement officers.

        The CCTV footage shows SALVADOR SANDOVAL pushing two different law
enforcement officers who are clearly identified as Metropolitan Police Officers via insignias on
their jackets and helmets. SALVADOR SANDOVAL JR also grabbed the shield of a third
Metropolitan Police Officer, pulled it toward himself, but was unsuccessful in prying it free from
the officer’s grasp. Your affiant has included a screen shot of the CCTV showing one of the
assaults here:




                                                5
         Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 6 of 7




        Finally, your affiant compared the individual pictured in the Social Media Platform 2 video
clip referenced above and a driver’s license photo of SALVADOR SANDOVAL JR. The images
are consistent. Based on the above set of facts, your affiant believes he has established probable
cause showing that SALVADOR SANDOVAL JR was unlawfully inside the Capitol during the
riots of January 6, 2021, and obstructed, impeded, and interfered with law enforcement officers
lawfully engaged in the lawful performance of their duties incident to and during the commission
of a civil disorder, which adversely affected the performance of a federally protected function,
namely, the vote count of the Electoral College of the 2020 Presidential Election.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
DEBORAH SANDOVAL violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions. For purposes of Section
1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted
area of a building or grounds where the President or other person protected by the Secret Service,
including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that DEBORAH SANDOVAL
violated 40 U.S.C. § 5104(e)(2)(D) and § 5104(e)(2)(G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.
                                                 6
          Case 1:21-cr-00195-TFH Document 1-1 Filed 02/18/21 Page 7 of 7




         Based on the foregoing, your affiant submits that there is probable cause to believe that
SALVADOR SANDOVAL JR violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to
(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions. For purposes of Section
1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted
area of a building or grounds where the President or other person protected by the Secret Service,
including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that SALVADOR
SANDOVAL violated 40 U.S.C. § 5104(e)(2)(D), § 5104(e)(2)(F) and § 5104(e)(2)(G), which
makes it a crime to willfully and knowingly (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; (F) engage in an act of
physical violence in the Grounds or any of the Capitol Buildings; (G) parade, demonstrate, or
picket in any of the Capitol Buildings.

        Finally, your affiant submits there is probable cause to believe that SALVADOR
SANDOVAL violated 18 U.S.C. 231(a)(3), which makes it unlawful to commit or attempt to
commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects
commerce or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a
federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count Electoral College votes.


                                                      _________________________________
                                                      Eric Lopez
                                                      Task Force Officer
                                                      FBI- Joint Terrorism Task Force

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of February 2021.                               Digitally signed by G.
                                                                       Michael Harvey
                                                                       Date: 2021.02.18
                                                                       11:32:49 -05'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
                                                  7
